Case 2:19-cr-00642-VAP Document 4 Filed 10/22/19 Page1of1 Page ID #:44

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA,

 

CASE NUMBER .
PLAINTIFF cRNG 9 RO0642 -VAQ
Vv.
IMAAD SHAH ZUBERI, NOTICE TO COURT.OF
DEFENDANT RELATED CRIMINAL CASE

 

m,
Plaintiff United States of America hereby informs the Court that the above- smiled:

criminal case may be related to United States v. Mark Adam Skarulis, Case wb

GHK which:

x

has not been previously assigned.

was previously assigned to the Honorable R. Gary Klausner, £2
| ;

(PURSUANT TO GENERAL ORDER 14-03)

1

P
y

2
Cae
mm
ma

isin

=

CR ESSER

a
41
gO sIWY ée Lo

The above-entitled cases may be related for the following reasons:

x

the cases arise out of the same conspiracy, common scheme, transaction,

series of transactions or events;

the cases involve one or more defendants in common and would entail

substantial duplication of labor in pretrial, trial or sentencing proceedings if

heard by different judges.

Additional explanation (if any): Defendant Zuberi and Skarulis jointly participated in a
scheme whereby they acted as unregistered foreign agents for the Government of Sri Lanka,
routed funds through two U.S. entities, WR Group and Beltway Government Strategies, and
concealed income they derived through the scheme from the Internal Revenue Service. Zuberi is
identified by name in the factual basis of Skarulis’ plea agreement. Skarulis is identified in the

U.S. v. Zuberi information as “Person P.”

Dated: October 21, 2019

“a :
é :
f f. a TF _~ le
gor é AO “
ss

et. Az

ei <5 Brien

Assistant United States Attorney

!
“a

ga

 
